— In this action for divorce, the appeal is by plaintiff from a judgment of the Supreme Court, Queens County, dated June 26, 1974, which dismissed the complaint. By written stipulation, dated April 4, 1975, the parties, through their attorneys, have agreed that the judgment be reversed as set forth in the stipulation. In accordance with the stipulation, the judgment is reversed, without costs; the case is remitted to the trial court for a full trial on the merits; defendant shall withdraw his answer to the complaint; and, in the event a judgment of separation or divorce be granted, defendant shall transfer his right, title and interest in the parties’ co-operative apartment, including all furnishings therein, to plaintiff, alimony, inclusive of the cost of housing for plaintiff, shall be fixed at $130 per week, and counsel fees to plaintiff’s attorneys, Ritter & Ritter, Esqs., shall be fixed at $1,000 in addition to the amount already paid to them and shall be paid by defendant at their office, 575 Madison Avenue, New York, New York at the completion of the entire case. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.